

Confidential
Execution Version


CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.32






ALKERMES PHARMA IRELAND LIMITED
AND
ZOGENIX, INC.
 


COMMERCIAL MANUFACTURING AND SUPPLY AGREEMENT












--------------------------------------------------------------------------------


THIS AGREEMENT is dated November 2, 2012 (the "Effective Date")
PARTIES:
(1)
ALKERMES PHARMA IRELAND LIMITED, an Irish company having an address at
Monksland, Co Westmeath, Ireland("Alkermes") and

(2)
ZOGENIX, INC., a Delaware corporation having its principal place of business at
12400 High Bluff Drive, Suite 650, San Diego, California, USA 92130 ("Zogenix")

BACKGROUND:
(A)
Elan Pharma International Limited (“EPIL”) and Zogenix entered into a License
Agreement dated November 27, 2007, which was amended pursuant to a First
Amendment to License Agreement dated as of September 28, 2009 (such agreement,
as amended through the date hereof and thereafter from time to time, the
"License Agreement"). On August 2, 2011, EPIL assigned all of its rights and
obligations in the License Agreement to EDT Pharma Holdings Limited, which has
subsequently changed its name to Alkermes Pharma Ireland Limited.

(B)
The License Agreement provides, inter alia, for the Parties (or their party
Affiliates) to negotiate in good faith and execute a Commercial Manufacturing
and Supply Agreement, whereby Alkermes or an Alkermes Affiliate will supply to
Zogenix commercial quantities of the Commercial Product (as defined below)
licensed under the License Agreement.

(C)
Accordingly, Alkermes has agreed to supply the Commercial Product to Zogenix
through itself or an Affiliate upon the terms and conditions set forth in this
Agreement, and this Agreement is intended by the Parties to be the Commercial
Manufacturing and Supply Agreement referred to in the License Agreement.

TERMS:
The Parties agree as follows:
1.    DEFINITIONS AND INTERPRETATION
1.1
Definitions:

In this Agreement, the following expressions shall have the following meanings:
"Affiliate"
means any corporation or entity controlling, controlled or under common control
with Alkermes, Zogenix or the entity referred to, as the case may be. For the
purposes of this Agreement, "control" means the direct or indirect ownership of
more than 50% of the issued voting shares or other voting rights of the subject
entity to elect directors, or if not meeting the preceding criteria, any entity
owned or controlled by or owning or controlling at the maximum control or
ownership right permitted in the country where such entity exists.
"Agreement"
means this agreement, including its recitals, with the attached Schedules.
"Alkermes Facility"
means Alkermes's Affiliate's manufacturing facility at Gainesville, Georgia, or
such other facility as Alkermes may nominate from time to time under this
Agreement.




--------------------------------------------------------------------------------


"Available Quota"
means that part of the Procurement Quota which is at the applicable time
unfilled (such that Alkermes or Alkermes’s Affiliate would be permitted to
supply the Commercial Product in question in the time requested).
"Batch"
means a single Manufacturing batch of a single dosage strength of the Commercial
Product, whose approximate sizes are set out in Schedule 1, as the same may be
amended from time to time by the mutual written agreement of the Parties through
an amendment to Schedule 1.
“Bead Blend Intermediate”
means the Product intermediate created during Manufacture which contains the
relevant blend of immediate release and sustained release components in a
unified blend immediately prior to encapsulation.
“Bead Blend Intermediate Batch”
means the minimum quantity of Bead Blend Intermediate that must be created
during Manufacture to supply Commercial Product to Zogenix.
"Business Day"
means a day other than a Saturday, Sunday or any days on which the clearing
banks are generally closed in Dublin Ireland and/or New York, New York.
“Certificate of Analysis”
means test results against the criteria specified in the Specifications and
including test methods, specification parameters and the pass/fail criteria and
results used to show that a particular Batch meets Product Specifications.
"cGMP"
means the then-current Good Manufacturing Practices, as defined in the US
Federal Food, Drug and Cosmetic Act, and the regulations promulgated thereunder,
as may be amended from time to time.
"Claims"
means any and all claims (whether successful or otherwise), loss, liability,
damages and expenses, including reasonable attorneys' fees and expenses and
legal costs.
“Commercial Product”
means the Product developed and licensed by Alkermes to Zogenix under the
License Agreement and for which Zogenix filed a Regulatory Application on May 1,
2012 in the dosage strengths specified in Schedule 1 (including such additional
dosage strengths or additional packaging configurations that may be subsequently
added by mutual agreement through a written amendment to Schedule 1) that is
packaged and labelled for commercial sale in the Territory or that is provided,
if expressly agreed by the Parties, in bulk packaging for onward packaging and
commercial sale in the Territory. For clarity, unless expressly agreed and
amended by the Parties in writing pursuant to Clause 23.10, this Agreement shall
not govern the commercial supply of any second or subsequent formulations of
Product developed by Alkermes and Zogenix under the License Agreement or any
Product manufactured for sale or use outside the Territory.
"Commercially Reasonable Efforts"
means those efforts of a Party which are consistent with those utilised by such
Party for its own internally developed or in-licensed pharmaceutical products,
taking into account all factors that impact the manufacturing, development,
regulatory approval, marketing, and sales of such products, as applicable.
"Compound"
means the active drug substance hydrocodone bitartrate.
“Confirmed Order”
has the meaning set out in Clause 5.4.1.






2

--------------------------------------------------------------------------------




"Controlled Substance"
has the same meaning as in the Controlled Substances Act 21 U.S.C. 801-904, as
may be amended from time to time.
"DEA"
means the United States Drug Enforcement Administration or any successor agency.
“Development and Clinical Supply Agreement”
means the development and clinical supply agreement relating to the Product that
was entered into between Zogenix and Elan Drug Delivery, Inc. on December 20,
2007, as may be amended from time to time, and that has been subsequently
assigned to Alkermes’s affiliate, Alkermes Gainesville LLC.
“[***] Forecasts”
means those forecast quantities relating to [***].
"EXW"
has the meaning of that expression (ex works) set out in Incoterms 2010.
"Failure to Supply"
has the same meaning as set out in Clause 1.1 of the License Agreement. For
clarity, where Zogenix can meet its properly forecasted and ordered requirements
of Commercial Product from the Second Facility in accordance with the terms of
this Agreement, any inability of Alkermes Facility to provide such requirements
shall not constitute a Failure to Supply.
“First Approval”
means receipt of the first Regulatory Approval for the Commercial Product in the
Territory.
“Forecast”
has the meaning set out in Clause 5.1.3.
"Force Majeure Event"
has the meaning set out in Clause 22.1.
"Governmental Authority"
means all governmental and regulatory bodies, agencies, departments or entities,
whether or not located in the country of manufacture or sale, which regulate,
direct or control commercial and other related activities in or with the country
of manufacture or sale.
“Initial Batch Size”
means the number of Product capsules constituting a single Batch in a single
dosage strength of Commercial Product at the initial commercial scale for
Commercial Product Manufactured at the Alkermes Facility set out in Schedule 1
under the column “Initial Batch Size.”
“Launch Stock”
means any Commercial Product that is intended for commercial sale which is
manufactured by or on behalf of Alkermes prior to First Approval. For clarity,
Zogenix may designate validation batches of Product as Launch Stock prior to
First Approval.
“License Agreement”
has the meaning set out in Section (A) of the Background Section above.
"Manufacture" or "Manufacturing"
means all operations in the manufacturing, production, finishing, packaging,
labelling, warehousing, quality control testing (including in-process release
and stability testing, when applicable) and release for shipping of Commercial
Product.
“Manufacturing Cost”
has the same meaning as set out in the License Agreement but with [***].
“Manufacturing License”
has the same meaning as set out in Clause 9.1 of the License Agreement.
"Materials"
means the Compound and all excipients and other materials necessary to
Manufacture the Commercial Product.




*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


3

--------------------------------------------------------------------------------


"Minor Changes"
means changes which affect only the manner and/or order in which activities
under the Process Transfer Plan are to be performed, and do not affect the scope
of those activities.
“Net Sales”
has the same meaning as set out in the License Agreement.
“Notional NSP”
has the same meaning as set out in the License Agreement.
“NSP” or “Net Selling Price”
has the same meaning as set out in the License Agreement.
“Optimized Batch Size”
means the number of Product capsules constituting a single Batch in a single
dosage strength of Commercial Product following Batch size optimization for
Commercial Product Manufacture at the Alkermes Facility set out in Schedule 1
under the column “Optimized Batch Size.”
“Party” or “Parties”
has the same meaning as set out in the License Agreement.
“Process Transfer Plan”
has the meaning set out in Clause 3.1.
"Procurement Quota"
means the quota for the Commercial Product or the Compound, as referenced in the
US CFR 1303.12, from time to time.
“Product”
has the meaning as set out in the License Agreement when used as a stand alone
term in this Agreement but for clarity and as also set out in Section 1.3.4,
unless expressly provided otherwise any reference in the definitions
incorporated herein from the License Agreement to the term “Product” shall for
the purposes of this Agreement mean “Commercial Product”.
"Product Specifications"
means the specifications for the final manufactured dosage form(s) of the
Commercial Product as set out in the Regulatory Approval in the Territory, or as
may be agreed between the Parties in writing in the Technical Agreement from
time to time, together with applicable cGMP.
“Project Manager”
has -the meaning set out in Clause 4.1.
“Purchase Order”
has the meaning set out in Clause 5.4.1.
“Quota Forecast”
has the meaning set out in Clause 5.2.
“Recall”
has the meaning set out in Clause 13.2.
“Recall Costs”
has the same meaning as set out in Clause 19.6.1
"Regulatory Application"
has the same meaning as set out in the License Agreement.
"Regulatory Approval"
means the final approval to market the Commercial Product in the Territory,
including any approval which is required to launch the Commercial Product in the
normal course of business.
"Safety Stocks"
has the meaning set out in Clause 5.5.
“Second Facility”
has the meaning set out in Clause 9.1.
"Substantial Changes"
means changes which affect the scope of the activities under the Process
Transfer Plan.
“Supply Committee”
has the meaning set out in Clause 4.3


4

--------------------------------------------------------------------------------




“Technical Agreement”
has the meaning set out in Clause 2.3
“Territory”
means the United States of America and its possessions and territories,
including Puerto Rico.
“Third Party”
means any individual or entity which is neither a Party or an Affiliate of a
Party.
“Trade Demand”
means [***].





1.2
Other Defined Terms: Other capitalised expressions not specifically defined in
this Agreement shall have the same meaning as in the License Agreement.

1.3
Interpretation: In this Agreement:

1.3.1
the singular includes the plural and vice versa, and unless the context or
subject otherwise requires, references to words in one gender include references
to the other genders;

1.3.2
unless the context otherwise requires, reference to a recital, article,
paragraph, provision, clause or schedule is to a recital, article, paragraph,
provision, clause or schedule of or to this Agreement;

1.3.3
the headings in this Agreement are inserted for convenience only and do not
affect its construction;

1.3.4
unless expressly provided otherwise, any references in the definitions
incorporated herein from the License Agreement to “Product” or “Bottled Product”
shall mean “Commercial Product”; and

1.3.5
the expressions "include", "includes", "including", "in particular" and similar
expressions shall be construed without limitation.



2.
EXCLUSIVE SUPPLY

2.1
Appointment. Zogenix hereby appoints Alkermes as its exclusive manufacturer of
the Commercial Product for the Territory, upon the terms and conditions set out
in this Agreement. Except as expressly provided in Clauses 9 and 10, during the
Term Zogenix shall purchase its entire requirement of Commercial Product from
Alkermes.

2.2
Technical Agreement. Prior to any supply of Commercial Product under this
Agreement, the Parties shall enter into technical agreement(s) in relation to
Commercial Product supplied in Manufacturing (each, as applicable, the
"Technical Agreement"), which shall specify:

2.2.6
which Party (or Third Party, if applicable) is responsible for handling which
tasks associated with the cGMP aspects of Manufacturing the Commercial Product;

2.2.7
the procedures pursuant to which Commercial Product will be released and
delivered to Zogenix;

2.2.8
the inspection and testing for compliance of Compound to be conducted by
Alkermes prior to incorporation into Commercial Product;


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


5

--------------------------------------------------------------------------------


2.2.9
the testing and quality analysis of Commercial Product to be conducted by
Alkermes prior to delivery of Commercial Product to Zogenix;

2.2.10
the format of the Certificate of Analysis and certificate of release to be
furnished by Alkermes to Zogenix upon release of the Commercial Product to
Zogenix;

2.2.11
any quality analysis or other activities to be conducted by Zogenix;

2.2.12
the manner in which changes to the Product Specifications and/or the process of
Manufacturing may be made;

2.2.13
audit/inspection rights of manufacturing facilities that manufacture Compound
and raw material suppliers;

2.2.14
the responsibilities of the Parties with respect to pharmacovigilance and
Commercial Product Recall, including how the parties should share and exchange
information with respect to adverse event data collection and reporting; and

2.2.15
such other matters relating to Manufacturing as the Parties may mutually agree
should be addressed in the Technical Agreement

In the event there is a conflict in terms between this Agreement and the
Technical Agreement(s), the terms and conditions of this Agreement shall
prevail.
3.
PROCESS TRANSFER

3.1
Transfer Plans. Alkermes shall create as needed process transfer plans ("Process
Transfer Plan(s)") and work plans under the Development and Clinical Supply
Agreement, which shall include activities necessary for the transfer, validation
and commercial scale-up of the Commercial Product’s manufacturing processes
within the Alkermes Facility.

3.2
Conduct. The Parties shall use Commercially Reasonable Efforts to conduct their
activities under such Process Transfer Plan(s) and work plans. In performing
their activities, the Parties shall act collaboratively, reasonably and in good
faith with a view to timely achieving the aims of the Process Transfer Plan.

3.3
Inherent Uncertainties. The Parties acknowledge that there are inherent
uncertainties involved in the scale up, transfer and manufacture of
pharmaceutical products and that such uncertainties form part of the business
risk involved in undertaking the form of commercial collaboration set out in
this Agreement.

4.
OVERSIGHT

4.1
Project Managers. Each Party shall designate a "Project Manager" who shall be
the principal point of contact between the Parties for all matters relating to
process transfer, scale up and validation. A Party may designate a new Project
Manager by written notice to the other Party.

4.2
Communications. The Project Managers shall communicate on a regular basis and
make themselves reasonably available to each other for this purpose.

4.3
Supply Committee. After the Effective Date, the Parties shall establish a supply
committee (the "Supply Committee"). The Supply Committee shall be comprised of a
minimum of two (2) Alkermes employees and two (2) Zogenix employees having
appropriate technical credentials, knowledge and experience, or such other
number as the Parties may agree. Additional invitees may attend Supply Committee
meetings upon the approval of both Alkermes and Zogenix.


6

--------------------------------------------------------------------------------



4.4
General Remit. The Supply Committee shall serve as the coordinating body for the
Manufacture and supply of Commercial Product under this Agreement. The Supply
Committee shall also work to resolve any matter which arises between the Parties
relating to the Manufacture and supply of Commercial Product under this
Agreement. If the Parties are unable to resolve the matter through the Supply
Committee, the Parties shall refer the matter to the committee organized and
operating pursuant to Section 7.7.2 of the License Agreement, which is
responsible for the overall development, regulatory and commercialization
activities of Commercial Product under all of the Product agreements. If the
License Agreement committee set out in such Section 7.7.2 is also unable to
resolve the issue, then the dispute resolution mechanism set out in Section 12.6
of the License Agreement shall be applied to the issue as if such mechanism was
fully set forth herein.

4.5
Meetings. The Supply Committee shall meet monthly by telephone or in person.
Meeting agendas shall include as appropriate information on (a) anticipated
market demand and inventory positions (including Compound inventory) and any
material changes in market demand or inventory positions (including Compound
inventory), (b) supply capability, (c) any capacity problems, unusual production
situations, or prioritization issues, including pursuant to Clause 10.1, (d) any
changes in Compound or Commercial Product delivery or sourcing, (e) any quality
related issues, (f) any proposed amendments to Batch sizes based upon forecasted
demand or changes in Product Specifications, (g) any forecast trends or proposed
amendments to forecasts, and (h) any other matters which may impact or influence
the Commercial Product supply chain.

4.6
Costs. Each Party shall be responsible for its own costs in respect of travel
and accommodation expenses in attending such meetings.

5.
FORECASTING, ORDERING AND CAPACITY

5.1
Forecasts. Zogenix shall provide Alkermes with good faith, written, non-binding
(subject to Clause 5.4.2 and 5.4.3) forecasts of its expected commercial
requirements of the Commercial Product to be delivered as follows:

5.1.1
within [***] of the Effective Date, an [***] forecast, broken down on [***]
basis, for the period beginning [***];

5.1.2
thereafter every [***] until [***], an updated forecast prepared on the same
basis;

5.1.3
within [***], and thereafter every calendar month not later than the [***], a
rolling eighteen (18) month forecast, broken down on [***] basis for the first
[***] and [***] basis for the remaining [***], for the period commencing at the
beginning of the following [***] in a form substantially similar to that which
is mutually agreed by the Parties ("Forecast"); and

5.1.4
not later than [***], a [***] forecast, broken down on a [***] basis.

Each Forecast made by Zogenix shall supersede any previous Forecast. Forecast
quantities for any [***] shall not be less than seventy-five percent (75%) nor
more than [***] of the aggregate forecast quantity for the previous [***],
without the prior written agreement of Alkermes. For any [***] Forecasts that
exceed these limitations, Alkermes will work in good faith with Zogenix through
the Supply Committee to fulfil, delay or cancel outstanding Purchase Orders or
minimize costs, taking into consideration Alkermes’s supply chain commitments in
reference to Commercial Product, other manufacturing commitments and other
capacity constraints.
5.2
Additional Forecast for Procurement Quota. As a consequence of the restrictions
currently imposed upon the importation, use and distribution of the Compound in
and into the Territory, the Parties acknowledge the requirement to order the
appropriate quantity of Compound in sufficient time to enable the supplier of
the Compound to obtain the appropriate aggregate Procurement Quota for
Manufacture.


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


7

--------------------------------------------------------------------------------


In this regard, the Parties shall negotiate and mutually agree not later than
[***] a forecast for the supply of Compound for the [***], broken down on [***]
("Quota Forecast"). The Quota Forecast shall be in addition to and not in
substitution for the Forecasts. Alkermes shall use Commercially Reasonable
Efforts to procure Compound in accordance with the Quota Forecast. Zogenix shall
use Commercially Reasonable Efforts to obtain sufficient quantities of Zogenix
Commercial Product Procurement Quota, if required, to accept Commercial Product
manufactured by Alkermes in compliance with the then-applicable Forecast and
Quota Forecast.
5.3
Increased Capacity. If at any time after Commercial Product launch the Forecasts
exceed Alkermes' then-current Manufacturing capacity, Alkermes and Zogenix shall
meet and discuss in good faith ways in which additional Alkermes capacity may be
secured to meet the Forecasts. If the additional capacity requires Alkermes
capital expenditure, then the Parties shall negotiate (a) [***] which shall
ensure the Commercially Reasonable utilisation of such capital equipment or (b)
the [***], in each case, taking into account other products which could be
manufactured on such equipment. For clarity, the maintenance of then-current
Manufacturing capacity, even if the purchase of replacement capital equipment is
required, shall be at Alkermes’ sole cost and expense.

5.4
Purchase Orders.

5.4.1
A "Purchase Order" is a binding order for such quantities of Commercial Product
as is set out in the order. The Purchase Order shall include: (i) the quantity
of Commercial Product to be delivered and (ii) the date on which the Commercial
Product should be delivered and (iii) any other information reasonably requested
by Alkermes. For clarity, once a Purchase Order has been accepted (a “Confirmed
Order”), Zogenix shall be required to compensate Alkermes pursuant to the terms
of this Agreement for any Commercial Product manufactured under such Confirmed
Order, even if Zogenix or a Zogenix third party designee is unable to accept
delivery of such Commercial Product because of insufficient Commercial Product
Procurement Quota or lack of a valid DEA registration by Zogenix or Zogenix’s
third party designee to receive such Commercial Product.

5.4.2
Validation batches that are manufactured for potential use as Commercial
Product/Launch Stock shall be forecasted, ordered, delivered and paid pursuant
to the terms of this Agreement. In conjunction with execution of this Agreement,
Zogenix has submitted and Alkermes has accepted and confirmed a binding Purchase
Order for validation batches that may be used as Commercial Product/Launch Stock
which contains a delivery date that has been mutually agreed by the Parties. For
other Launch Stock (if any), Zogenix shall submit a binding Purchase Order in
which the date for delivery of the Commercial Product specified by Zogenix shall
be not less than [***] following acceptance of such Purchase Order by Alkermes,
taking into account Available Quota. On the first business day of each [***]
after First Approval, Zogenix shall submit to Alkermes a Purchase Order for the
quantity of Commercial Product specified in the first four (4) months of the
last Forecast, less any Confirmed Orders or Launch Stock for delivery in that
period. Unless otherwise agreed by Alkermes, the date for delivery of the
Commercial Product specified by Zogenix shall be not less than four (4) months
following acceptance of each Purchase Order by Alkermes.

5.4.3
Upon receipt of a Purchase Order Alkermes shall either accept or reject (to the
extent entitled) the Purchase Order by written notification to Zogenix within
[***] after receipt of the applicable Purchase Order. An accepted Purchase Order
shall be a "Confirmed Order," subject to Alkermes’ ability to obtain sufficient
Procurement Quota for Compound to Manufacture such Commercial Product.

5.4.4
Alkermes shall be entitled to reject any Purchase Order that does not conform to
Clause 5.4.1 or that part of a Purchase Order that:


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


8

--------------------------------------------------------------------------------


(a)
Exceeds in the aggregate (together with other Purchases Orders previously
submitted) one hundred percent (100%) of the [***] requirement that was forecast
by Zogenix for the [***] of delivery in the Forecast submitted [***];

(b)
exceeds the Available Quota;

(c)
exceeds (or in conjunction with Confirmed Orders in the relevant period exceeds)
Alkermes's then-current maximum manufacturing capacity, which Alkermes shall
have previously shared with Zogenix in a timely manner through the Supply
Committee; or

(d)
requests partial Batches or less than a single Batch or where the total
aggregate amount of Commercial Product ordered in a Purchase Order, when taken
as a whole, does not [***].

If Alkermes in its absolute discretion chooses to accept a Purchase Order that
Alkermes is not required to accept pursuant to this Clause 5.4.4 or that may
otherwise be rejected by Alkermes in accordance with this Agreement, that
fulfilment shall not affect Alkermes's right to reject any subsequent Purchase
Order that it may not be required to accept pursuant to Clause 5.4.4 or that may
otherwise be rejected by Alkermes in accordance with this Agreement.
5.4.5
The terms of this Agreement are hereby incorporated by reference into each
Purchase Order submitted by Zogenix. No other terms or conditions, including any
contained in a Purchase Order, shall apply to the sale and purchase of
Commercial Product as between the Parties except pursuant to a modification duly
executed as provided in this Agreement.

5.5
Safety Stocks. Zogenix shall use Commercially Reasonable Efforts to build during
the first [***] and thereafter to maintain an inventory of Commercial Product
[***] which is not less than the equivalent of the [***] ("Safety Stocks"),
subject to Available Quota for the Commercial Product. Zogenix shall make
Forecasts consistent with this requirement and will make good faith estimates of
[***]. If requested by Zogenix, Alkermes and Zogenix shall discuss in good faith
the ability of Alkermes or its Affiliates to hold Safety Stocks, the storage of
such Safety Stocks being at [***].

6.
MINIMUM ORDER QUANTITIES

6.1
Minima. Manufacture of validation batches and other Launch Stock shall be in
Batch sizes of not less than the minimum quantities set out in Schedule 3 of
this Agreement or in multiples thereof and the total aggregate amount of
validation batches or other Launch Stock in a single Confirmed Order, when taken
as a whole, must utilize [***]. Manufacture of Commercial Product shall be in
Batch sizes of not less than the minimum quantities set out in Schedule 1 of
this Agreement or in multiples thereof and the total aggregate amount of
Commercial Product in a single Confirmed Order, when taken as a whole, must
utilize [***]. The Parties shall discuss and agree other minimum Batch
quantities as necessary through the Supply Committee.

7.
SUPPLY OF COMMERCIAL PRODUCT

7.1
Supply. Alkermes shall use Commercially Reasonable Efforts to supply the
quantities of Commercial Product requested in each Confirmed Order.

7.2
Materials. Alkermes shall be responsible for procuring all Materials at its own
cost; provided that:

7.2.6
in the event of (i) a change in the specifications for any Materials, or (ii)
expiration or termination of this Agreement, Zogenix shall bear [***] last
Forecast. Alkermes shall use Commercially Reasonable Efforts to mitigate such
costs;

7.2.7
in the event that Compound that has been ordered and paid for, or must be paid
for, by Alkermes pursuant to the Quota Forecast becomes obsolete for any reason
(other than failure to meet


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


9

--------------------------------------------------------------------------------



Product Specifications or due to Alkermes’ negligence or misconduct) prior to
use, Zogenix shall [***]. Alkermes shall use Commercially Reasonable Efforts to
obtain a Procurement Quota for the Compound consistent with the then applicable
Quota Forecast.
7.3
Packaging Materials. Zogenix shall be responsible for and shall supply Alkermes
with all packaging artwork and inserts required for the Commercial Product.
Except in reference to Alkermes trademarks reviewed and approved prior to their
application, Zogenix shall indemnify Alkermes for any trademark, copyright or
other content claims that may be made against Alkermes arising from such
materials.

Zogenix shall bear the cost of changing and repackaging Commercial Product to
meet regulatory requirements. Zogenix may also, at its sole cost, change such
artwork from time to time by reasonable notice to Alkermes and subject to having
obtained all requisite approvals from Governmental Authorities. If Alkermes
requests a change to packaging artwork and inserts to accommodate an Alkermes
business need and Zogenix accepts such proposed changes, then Alkermes shall
bear the cost of any such artwork and insert changes.
7.4
Supply Terms. Commercial Product supplied by Alkermes to Zogenix shall:

7.4.1
be delivered EXW the Alkermes Facility, except with respect to validation
batches and Launch Stock which shall be delivered in accordance with Section
16.2;

7.4.2
be free from any liens, security interests or other encumbrances on title;

7.4.3
conform to Product Specifications and be manufactured in accordance with
applicable cGMP and other applicable law;

7.4.4
have consumed no more than [***] with respect to Commercial Product that has
[***] or, with respect to Commercial Product that has [***], have consumed no
more than [***] provided however that (i) Zogenix may, at its option, accept
Commercial Product with [***] and (ii) in circumstances where Zogenix decides to
reject Commercial Product for not meeting [***] requirements, Zogenix will
discuss its reasons in good faith with Alkermes through the Supply Committee.
This provision shall not apply to validation batches/Launch Stock as provided in
Section 16.2 of this Agreement or Commercial Product that is not released by
Zogenix within the turnaround time that shall be agreed and defined in the
Technical Agreement;

7.4.5
be packed in bottles in a packaging configuration provided by Zogenix and
approved (or expected to be approved) by the FDA for Commercial Product that is
ready for distribution in the Field in the Territory, or if agreed by Alkermes
and Zogenix in writing, bulk packaged in a suitable manner for shipment;

7.4.6
be accompanied by a Certificate of Analysis for such Batch of Commercial
Product; and

7.4.7
conform in all material respects with applicable provisions of the Technical
Agreement with respect to Commercial Product.

7.5
Obsolete Commercial Product. In the event that Zogenix does not obtain
sufficient Zogenix Commercial Product Procurement Quota or is otherwise unable
to accept delivery of Commercial Product for which there is a Confirmed Order,
then Alkermes shall be entitled to invoice and seek payment for such Commercial
Product, including in-process Commercial Product, from Zogenix in accordance
with Section 16 below.



7.6
Responsibility After Delivery. Title shall pass on delivery of Commercial
Product to Zogenix. Zogenix shall be solely responsible for the storage,
maintenance and transportation of Commercial Product from


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


10

--------------------------------------------------------------------------------



the time of delivery to Zogenix, and, except as set forth in Clauses 12.7 and
13.3, all risks of loss shall pass upon delivery, whether or not such delivery
is accepted.
7.7
Notification of Loss. Zogenix shall immediately notify Alkermes of the loss or
damage of any Commercial Product in transit and/or shortfall in receipt before
or after transit, and fully co-operate with Alkermes with respect to providing
information to the DEA to support a notice of loss or theft and otherwise so as
to enable Alkermes to comply with its obligations with regard to Controlled
Substances. For clarity, this shall not affect the passage of risk of loss upon
EXW delivery.





8.
CHANGE CONTROL

8.1
Modification of Product Specifications. Neither Party shall implement
modifications to the Product Specifications without the other’s prior written
request and approval. The Technical Agreement will contain processes for
requesting and implementing changes to the Product Specifications.

8.2
Modification of Commercial Product Process. Zogenix shall have the right to
review any proposed changes specific to Commercial Product manufacturing,
testing or controls documentation in advance of their implementation, and shall
have the right to approve any proposed changes which reasonably require either
prior approval by any Governmental Authority or notice to any Governmental
Authority. Any other changes that the Parties may agree require prior Zogenix
approval and the review and approval process for any changes which require prior
approval shall be set out in the Technical Agreement.

8.3
Change of Manufacturing Facility. Alkermes shall not change the Alkermes
Facility from Gainesville (or other subsequent location) without Zogenix’s prior
written consent, not to be unreasonably withheld or delayed. If Alkermes has
requested a change of Alkermes Facility, Alkermes shall bear all costs and
expenses associated with such change of Alkermes Facility, including costs
associated with notice to and any approvals required from a Governmental
Authority. This provision related to cost shall not apply where Zogenix has
requested a change of Alkermes Facility, in which case it shall be at Zogenix’s
cost, or the Parties otherwise mutually agree to change the Alkermes Facility,
in which case the Parties shall allocate costs as mutually agreed.

9.
VOLUNTARY SECOND SOURCE

9.1
Voluntary Second Source Option. If after receipt of the First Approval and if so
requested in writing by Zogenix, Alkermes shall use Commercially Reasonable
Efforts to enter into the relevant contracts and to validate a second
manufacturing facility, which shall at Alkermes's option be another facility
operated by Alkermes or its Affiliates, or a facility operated by a Third Party
identified by Zogenix and agreed to by Alkermes (each, a "Second Facility").
Under no circumstances shall the owner of any such Second Facility be a
Technological Competitor or be an Affiliate of a Technological Competitor
without the prior written consent of Alkermes and provided further that Zogenix
must take steps in all instances related to any Second Facility operated by a
Third Party identified and/or used by Zogenix to ensure that Technological
Competitors do not gain access, directly or indirectly, to Alkermes Confidential
Information. Additionally, in the event that the Second Facility operated by a
Third Party becomes a Technological Competitor, or an Affiliate of a
Technological Competitor, the Second Facility must ensure that Alkermes
Confidential Information and the manufacture of Commercial Product is “Contained
Within a Ring Fence” as such phrase is defined in Section 16.3.2.1 of the
License Agreement.

9.2
Voluntary Second Source Technology Transfer Plan. For this purpose and provided
that Zogenix has exercised its right to validate a second manufacturing
facility, Alkermes shall develop a plan of activities to enable the Second
Facility to Manufacture and supply commercial quantities of Commercial Product
to Zogenix in compliance with Product Specifications. Zogenix shall be
responsible for the reasonable costs of all such activities, including all
operator charges, Third Party expenses and the costs associated


11

--------------------------------------------------------------------------------



with employing Alkermes personnel to facilitate the technology transfer, which
shall be invoiced to Zogenix at Alkermes's then-current FTE (full time
equivalent) rate.
9.3
Costs of Second Facility.

9.3.1
Zogenix shall be responsible for any costs associated with the scale up,
validation and maintenance of any Second Facility and any equipment purchased by
Second Facility to support and facilitate the Manufacture and supply of
Commercial Product from the Second Facility; provided, however, Zogenix shall
not be responsible for maintenance costs associated with unused capacity of any
Alkermes-operated Second Facility in excess of amounts forecasted in the
then-applicable Forecasts.

9.3.2
If Commercial Product is supplied from a Second Facility operated by a Third
Party, Zogenix shall make compensating payments to Alkermes pursuant to Clause
16.5.

9.3.3
Where the Second Facility is operated by a Third Party:

(a)
in no event shall any supply by the Second Facility exceed (i) [***] of
Zogenix’s total aggregate requirements of Commercial Product for any [***] and,
only if and when applicable, (ii) additional amounts of Commercial Product that
Zogenix is entitled to obtain from a Third Party manufacturer in accordance with
Clause 10 of this Agreement;

(b)
any Third Party operator of the Second Facility (“Third Party Second Facility
Operator”) shall directly invoice Zogenix for any Commercial Product
Manufactured by the Third Party Second Facility Operator and Zogenix shall pay
the Third Party Second Facility Operator for any such Commercial Product; and

(c)
Zogenix shall be solely responsible for organizing and fully reimbursing the
Third Party Second Facility Operator for all Materials, equipment, licenses, and
process and equipment validations required by applicable law or regulations for
the Second Facility operated by a Third Party and for ensuring such Second
Facility passes all inspections required to Manufacture and supply Commercial
Product through the Second Facility.

9.3.4
Where the Second Facility is operated by Alkermes or an Alkermes Affiliate,
Zogenix shall compensate Alkermes (or its Affiliate, as directed by Alkermes)
for Commercial Product supplied at [***] and any other costs incurred by
Alkermes or its Affiliate in accordance with the terms of this Agreement.

10.
FAILURE TO SUPPLY

10.1
Notification of Failure to Supply. Subject to Zogenix keeping Alkermes informed
as to their inventory position, if at any time during the Term, Alkermes
anticipates that there will be a Failure to Supply, then Alkermes shall (a) give
Zogenix prompt notice thereof and (b) use Commercially Reasonable Efforts to
fulfil Purchase Orders with such quantities of Commercial Product as are
available through itself on a timely basis.

10.2
Failure to Supply. In the event of a Failure to Supply and subject to the terms
of this Clause 10, for so long as there is a Failure to Supply, Zogenix shall be
entitled to obtain its requirements of Commercial Product from the Designated
Manufacturer, as defined in Clause 9.1 of the License Agreement and pursuant to
the provisions of the Manufacturing License granted to Zogenix in Clause 9 of
the License Agreement. For clarity, the Third Party Second Facility Operator may
be the Designated Manufacturer.

10.3
Supply Resumption. When Alkermes remedies the cause of the Failure to Supply and
is once again able to fulfil Zogenix's Confirmed Orders, Alkermes shall so
notify Zogenix (the "Resumption Notice") and Zogenix shall cease, or procure
that the Designated Manufacturer ceases, Manufacturing the


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


12

--------------------------------------------------------------------------------


Commercial Product and shall resume purchasing the Commercial Product
exclusively from Alkermes pursuant to the terms of this Agreement; provided that
Zogenix shall be entitled to continue to obtain Commercial Product from the
Designated Manufacturer pursuant to the Manufacturing License to the extent that
[***].
10.4
Responsibility. In manufacturing the Commercial Product pursuant to the
Manufacturing License, as between Alkermes and Zogenix, Zogenix shall be solely
responsible for all costs, Procurement Quotas for Compound and Commercial
Product, licenses, process and equipment validation required by applicable law
or regulations for a Designated Manufacturer which is a Third Party and shall,
subject to Alkermes obligations set forth in Clause 10.5, take all steps
reasonably necessary to enable a Designated Manufacturer which is a Third Party
to Manufacture Commercial Product.

10.5
Technology Transfer. In the event of (a) a Failure to Supply or (b) where the
circumstances set forth in Clause 12.3.2, 12.3.3 or 12.3.4 of the License
Agreement apply to Alkermes but Zogenix does not terminate this Agreement,
Zogenix may notify Alkermes that it wishes to effect a technology transfer. Upon
receipt of such notice (and as previously set out in the License Agreement in
Clause 9.4), Alkermes shall:

10.5.1
provide Zogenix with any technical data incorporated in the Elan Know-How,
including access to the CMC Section to give effect to the provisions of Clause
9.1 of the License Agreement and Alkermes shall promptly provide to Zogenix the
documentation constituting the required material support, more particularly
practical performance and advice, shop practice, specifications as to materials
to be used and control methods; and

10.5.2
assist Zogenix for a period of [***] with the working up and use of the
technology and with the training of Zogenix personnel which may be reasonably
necessary in relation to the exercise of the Manufacturing License, including
receiving Zogenix representatives in its or its Affiliates’ premises for limited
periods as may be agreed upon by the Parties.

Zogenix shall reimburse Alkermes for any actual and reasonable costs incurred in
connection with any transfer of technology pursuant to this Clause 10 within
[***]. For clarity, such a transfer of technology is solely for the purposes of
the Manufacturing License and shall not be deemed to permit Zogenix to
Manufacture or obtain supplies of Commercial Product from a Third Party other
than as expressly set out in this Clause 10. By way of example, although this
technology transfer permits Zogenix to effect a technology transfer where
Alkermes goes into liquidation or receivership and Zogenix decides not to
terminate this Agreement, it does not entitle Zogenix to utilize such technology
transfer or the Manufacturing License granted under the License Agreement except
where there has been a Failure to Supply and Alkermes shall be entitled to
resume supplying the Commercial Product in such circumstances in accordance with
this Clause 10.
10.6
Sole Remedy For Failure to Supply. This Clause 10 and also Clauses 12.3.1 and
13.2.5 of the License Agreement solely to the extent that Alkermes is found to
have materially breached Section 9.4 of the License Agreement set out Zogenix's
sole and exclusive remedies in respect of Failure to Supply Commercial Product.

11.
STABILITY TESTING

11.1
Alkermes shall conduct stability testing of Commercial Product as may be
required by the Regulatory Approval on the Commercial Product or cGMP, at
Alkermes’ sole cost and expense. Zogenix shall reimburse Alkermes for any
additional stability testing requested by Zogenix at Alkermes’ then-current
standard pull rates, currently [***]. For clarity, expenses related to stability
testing of process validation lots will be governed by the Process Transfer
Plan, as set forth in Clause 16.1.

12.
ACCEPTANCE AND REJECTION


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


13

--------------------------------------------------------------------------------


12.1
Acceptance Procedures. Zogenix shall determine suitability for acceptance and
release of Commercial Product for commercial distribution. If the Parties agree
to additional acceptance procedures in the Technical Agreement, Alkermes shall
use reasonable efforts to support transfer of any or all commercial methods to a
third party laboratory and to provide test samples of any lot of Commercial
Product when requested in order to establish acceptance testing ability.

12.2
Deficiency Notice. If Zogenix determines that the Commercial Product deviates
from the Product Specifications or there are other material defects in
Manufacturing that make such Commercial Product unsalable (a "Deviation"),
Zogenix shall give Alkermes written notice (a "Deficiency Notice") outlining the
Deviation, including such other information reasonably necessary to identify the
Deviation, within [***]. Should Zogenix fail to provide Alkermes with a
Deficiency Notice within the relevant and applicable time periods set out
earlier in this paragraph, then delivery will be deemed to have been accepted by
Zogenix, and Alkermes will have no liability for any Deviations for which it has
not received notice within the applicable period.

12.3
Counter Notice. Within [***], Alkermes may provide written notice to Zogenix (a
"Deficiency Counter Notice") that it contests the existence of a Deviation.

Where Alkermes is unable to make such a determination within that period,
Alkermes may within that period request such access to the Commercial Product
delivered and/or testing data and/or any other information that Zogenix may have
concerning the Deviation. Zogenix shall provide such access, data and/or
information, and Alkermes may serve its Deficiency Counter Notice at any time
[***].
Should Alkermes fail to provide Zogenix with a Deficiency Counter Notice within
the relevant and applicable time periods set out earlier in this Section, then
Alkermes will be deemed to have accepted the Deviation specified in the
Deficiency Notice.
12.4
Dispute Resolution. In the event of an unresolved dispute as to the conformity
of Commercial Product with Product Specifications, the Parties shall appoint an
independent testing laboratory, acceptable to both Parties and subject to the
confidentiality agreements herein, to undertake the relevant analysis, which
analysis shall be performed in compliance with the applicable laws of the
relevant regulatory Governmental Authority, to determine whether the Commercial
Product conformed or did not conform to the Product Specifications. The test
results obtained from such laboratory shall be conclusive and binding upon the
Parties except in the case of fraud or manifest error. The fees and expenses of
such testing shall be borne by Alkermes if it is ultimately determined that the
Commercial Product failed to meet Product Specifications, or Zogenix in other
cases.

12.5
Right to Reject. Where Alkermes does not provide a Deficiency Counter Notice in
response to a Deficiency Notice alleging a Deviation, or where a dispute is
resolved in Zogenix's favour pursuant to Clause 12.4 or by written agreement of
the Parties, the Commercial Product in question shall be deemed rejected.

12.6
No Effect on Remainder of Delivery. No Deviation shall affect the delivery of
any conforming part of the delivery.

12.7
Remedy. In respect of Commercial Product properly rejected and agreed, Alkermes
shall Manufacture and deliver replacement Commercial Product as soon as
practicable, but in any event within [***], subject to the availability of
Materials, available Manufacturing capacity and Available Quota. Alkermes shall
be responsible for its own costs of doing so, including the cost of the
Materials and costs associated with the Manufacture and supply of replacement of
such Commercial Product to Zogenix (including reasonable Third Party costs
incurred by Zogenix in connection with Zogenix receiving such replacement
Commercial Product) and, for clarity, Zogenix shall not pay an Initial Fee or
Final Fee with respect to any properly rejected Commercial Product until such
time as Zogenix accepts the


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


14

--------------------------------------------------------------------------------


replacement Commercial Product. In the event that Alkermes is unable to deliver
replacement Commercial Product within such [***], Alkermes shall [***].
In the absence of fraud or willful misconduct by Alkermes, this Clause 12 sets
out Zogenix’s sole remedies in respect of Commercial Product delivered by
Alkermes but not yet sold by Zogenix to a Third Party which Commercial Product
does not conform to Product Specifications. Remedies and liabilities for
Commercial Product sold by Zogenix to a Third Party shall be governed
exclusively by the terms of Clause 13 below.
13.
ADVERSE EVENTS AND PRODUCT RECALL

13.1
Adverse Events and Safety Reporting. Each Party shall, in accordance with the
timing and procedures set forth in the Technical Agreement, give the other Party
written notice of:

13.1.1
any matter arising out of this Agreement that must be reported by such other
Party to a regulatory Governmental Authority;

13.1.2
any complaint about the quality or safety of Commercial Product supplied by
Alkermes or which may reasonably affect the other Party's activities under this
Agreement;

The Technical Agreement shall set out the detailed procedures regarding the
format, timing, responsibilities and content of notices under this Clause 13.1.
13.2
Zogenix's Discretion to Recall. If either Party is notified by a Governmental
Authority that a recall, market withdrawal, stock recovery or other corrective
action related to Commercial Product in the Territory (collectively a “Recall”)
is required, requested or otherwise advisable, it shall promptly notify the
other Party in writing of such notification. In circumstance where such a
notification has been made or, alternatively if Zogenix establishes a need to
conduct a Recall, Zogenix shall have sole discretion (except where required to
take an action by Governmental Authorities) over whether and under what
circumstances to require a Recall. Zogenix shall be responsible for coordinating
Recalls and for ensuring that such activities are conducted in a commercially
reasonable manner and Alkermes shall afford Zogenix reasonable assistance in
conducting any such activities.

13.3
Recall Costs.

13.3.1
Except as provided in Section 13.3.2, Zogenix shall bear all costs of any
Recall. Alkermes shall not invoice Zogenix for the cost of any internal Alkermes
activities associated with such Recall but shall be entitled to invoice Zogenix
for all other reasonable costs.

13.3.2
In circumstances where:

(a)
Commercial Product Recall arises from (a) Alkermes failure (or its Affiliate’s
failure) to supply Commercial Product in accordance with Product Specifications
and cGMP, (b) the negligent acts or omissions of Alkermes (or its Affiliate) in
Manufacturing the Commercial Product or (c) from Alkermes breach of this
Agreement, including without limitation Clause 7.4 with respect to such
Commercial Product; and also that

(b)
Zogenix could not have discovered such failure or acts or omissions prior to the
sale of such Commercial Product by exercising reasonable diligence;

Zogenix shall consult with Alkermes prior to implementing any Recall plan and
Alkermes shall [***]. Zogenix costs shall not include costs of any internal
Zogenix activities associated with such Recall for which Zogenix shall not seek
reimbursement. If Alkermes does not [***], Alkermes shall, at Zogenix’s option,
[***]. Where the Recall is a multiple Batch Recall, the Parties shall discuss
and agree on the specific Batches to be recalled. For

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


15

--------------------------------------------------------------------------------



clarity, Zogenix may deliver more than one notification to Alkermes pursuant to
this Clause 13.3.2 with respect to a single Recall.
14.
REGULATORY MATTERS

14.1
Alkermes. As provided in Clause 6.1 of the License Agreement, Alkermes shall
own, and shall be responsible at its own expense, for filing for and maintaining
all necessary approvals to operate the Alkermes Facility as a cGMP manufacturing
site.

14.2
DMF. In accordance with Clauses 6.1 and 6.6 of the License Agreement, Alkermes
owns and shall be responsible, at its own expense, for filing and for
maintaining the DMF. Pursuant to Clause 6.5 of the License Agreement, Alkermes
has granted to Zogenix reference rights under such DMF in respect of Regulatory
Applications in the Territory.

14.3
Zogenix. Except as provided in Clauses 14.1 and 14.2 of this Agreement and as
provided in Clause 6.2 of the License Agreement, Zogenix shall own and shall be
responsible for filing for and maintaining all necessary Regulatory Approvals in
the Territory in respect of the Commercial Product and Zogenix shall provide
Alkermes access to and use of such materials in accordance with Clause 6.6 of
the License Agreement.

14.4
Cooperation. Clause 6.3 of the License Agreement is hereby incorporated in its
entirety by this reference.

14.5
Governmental Inspection. Each Party shall notify the other Party as soon as
practicable of any notification received from the FDA in connection with conduct
of a cGMP inspection of facilities in relation to the Commercial Product. Each
Party shall promptly provide to the other Party copies of all correspondence
with the FDA related to the Manufacture or supply of Commercial Product in the
Territory.

14.6
Right to Inspect. Alkermes shall procure that such portion of the facility where
the Commercial Product is manufactured, tested or stored by or on behalf of
Alkermes, including all record and reference samples, are made available for
inspection:

14.6.1
by Zogenix's duly qualified employees upon reasonable notice or, alternatively,
by an agent or consultant (who has been retained by Zogenix to conduct such
activity) upon reasonable notice, provided however that any such agent or
consultant is bound by written confidentiality provisions no less strict that
those set out herein. Zogenix may exercise its rights under this Clause 14.6.1
to inspect the Alkermes Facility once in any calendar year utilising no more
than two (2) inspectors during a single visit or on a “for cause” basis to
investigate or resolve specific issues relating to the Manufacture of the
Commercial Product at the Alkermes Facility; or

14.6.2
by the relevant Governmental Authority.

14.7
Cure of Deficiencies. Each Party shall be responsible for correcting any
deficiencies associated with the activities for which it is responsible under
this Agreement or the License Agreement and identified by the FDA in the course
of any inspection or audit.

15.
INTELLECTUAL PROPERTY

The terms of the License Agreement apply in respect of the ownership,
prosecution, enforcement, defence and use of intellectual property rights under
this Agreement.
16.
FINANCIAL PROVISIONS

16.1
Process Transfer Plan Activities. Zogenix shall compensate Alkermes for the
costs of the activities specified in the Process Transfer Plan and all other
activities directed to scale-up, optimisation, and


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


16

--------------------------------------------------------------------------------




validation which may be invoiced and paid in accordance with fixed fees, timing
and milestones agreed by the Parties in the Process Transfer Plan, workplans and
the Development and Services Agreement.
16.2
Manufacturing – Validation Batches and Launch Stocks. Alkermes shall be entitled
to partially invoice Zogenix for any validation batches or other Launch Stock
ordered by Zogenix pursuant to a Confirmed Order that is manufactured and held
in bulk capsule form by Alkermes prior to First Approval. Partial payments shall
be invoiced at the time Alkermes delivers to Zogenix an appropriate Certificate
of Analysis for such validation batch/other Launch Stock (which establishes that
the validation batch/other Launch Stock have been manufactured and are being
held by Alkermes in bulk form). These partial payment fees shall be invoiced per
item of validation batch/other Launch Stock as set out in Schedule 3. Partial
payments made on validation batches/other Launch Stock invoices shall be [***]
irrespective of whether or when such the validation batch/other Launch Stock is
delivered to Zogenix. The Parties shall also conduct a True-Up on all validation
batches/other Launch Stock delivered before or at the time of launch to [***] as
set forth in Clause 16.4 below (which, for clarity, shall be equivalent to [***]
with the initial fee referred to in that section being equal to the partial
payment set forth above in this paragraph. In circumstances where Commercial
Product is not delivered or the validation batches/other Launch Stock becomes
obsolete prior to the time that any Regulatory Approval is obtained in the
Territory to facilitate delivery, the partial payment set out above in this
paragraph shall be deemed the price of such validation batch/other Launch Stock,
and no further payment shall be due. For clarity, validation batches/other
Launch Stock with [***] at the time of First Approval may be deemed obsolete by
Zogenix.

16.3
Manufacturing – Initial Fee for Commercial Product other than Validation Batches
and Launch Stock. [***] after the delivery of Commercial Product (other than
validation batches/other Launch Stock) which meets the requirements of Clause
7.4 or which Zogenix nonetheless accepts for delivery, Zogenix shall pay
Alkermes the initial fee for such delivery, being [***] in effect during the
[***] of scheduled delivery multiplied [***] (the "Initial Fee").

16.4
Final Fee True-Up. Upon provision of the Statement referred to in Clause 11.1 of
the License Agreement, Zogenix shall additionally deliver to Alkermes a
statement setting out (i) [***] ("Final Fee"), and:

16.4.3
if the Final Fee exceeds the Initial Fee applicable to the Commercial Product
delivered, Zogenix shall within [***] pay to Alkermes the difference;

16.4.4
if the Initial Fee applicable to the Commercial Product delivered exceeds the
Final Fee, Alkermes shall within [***] issue to Zogenix [***].

16.4.5
Except as provided in Clause 16.2 with respect to validation batches and Launch
Stock, if for whatever reason the Commercial Product supplied by Alkermes to
Zogenix which meets the requirements of Clause 7.4 when delivered to Zogenix is
not sold by Zogenix, payment to Alkermes shall none-the-less be effected and the
price for such Commercial Product shall be determined by reference to the [***]
calculated pursuant to the provisions of this Clause.

16.4.6
An example of supply price calculations is set out in Schedule 2.

16.5
Compensating Payment for Third Party Second Source Supply.

16.5.1
In respect of all Commercial Product purchased from a Third Party Second
Facility Operator pursuant to Clause 9, Zogenix shall make a compensating
payment to Alkermes calculated [***].

16.5.2
Such compensating payment shall be made in respect of a particular [***] at the
time of provision of the Statement, based on [***]. The Parties shall adjust
their account as of the end of each [***] by Zogenix paying Alkermes, or by
Alkermes crediting Zogenix (as the case may be),


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


17

--------------------------------------------------------------------------------




the difference between the sum paid pursuant to Clause 16.5.1 and the actual
payment calculated on the basis of [***] calculated at the end of the [***], or
such other period as may be agreed by the Parties in writing.
16.5.3
For clarity, such compensating payment shall not be made with respect to
Commercial Product purchased from the Designated Manufacturer during a Failure
to Supply pursuant to Clause 10 (Failure to Supply) or if the Second Facility is
an Affiliate Voluntary Second Source Facility.

16.6
Floor Price. Notwithstanding any other provisions set out in this Clause 16,
under no circumstances shall Alkermes be obliged to supply the Commercial
Product for [***]. Accordingly the Initial Fee shall be not [***], no adjustment
under Clause 16.4 shall reduce the supply price below [***].

16.7
VAT. All fees are exclusive of VAT, for which Zogenix will be additionally
liable, if payable.

16.8
Sales and use tax. Prior to the supply of Commercial Product by Alkermes to
Zogenix, Zogenix shall supply a sales and use tax exemption certificate to
Alkermes. In the absence of such a certificate, sales and use tax may be charged
by Alkermes to Zogenix on supplies of Commercial Product to Zogenix.

16.9
Manner of Payment, Interest and Correction of Discrepancies. The provisions of
Clauses 11.6, 11.7 and 11.9 of the License Agreement shall apply mutatis
mutandis.

16.10
Audit. Each Party shall keep full, true and accurate books of account containing
all particulars that may be necessary for the purpose of showing the amounts
payable hereunder. Such books of account and supporting data shall be kept at
each Party’s principal place of business and shall be open, at all reasonable
times and upon reasonable notice and subject to the confidentiality provisions
as contained in this Agreement during the Term [***], to the inspection of the
other Party or the other Party’s independent certified accountants (reasonably
acceptable to the audited Party), for the sole purpose of verifying the accuracy
and reasonable composition of the calculations under this Agreement, provided
however that such examination shall not take place more often than [***] and
shall not cover more than the preceding [***], with no right to audit any period
previously audited.

16.11
Net Sale Deductions. Zogenix shall use good faith efforts to estimate and/or
calculate Net Sales deductions when calculating payments due under this
Agreement and the License Agreement. Estimates and actual deductions shall be
shared [***] with Alkermes and reviewed [***]. If requested by Alkermes, the
Parties shall (no more than once per year) meet in person to discuss such
estimates and actual deductions at Zogenix offices.

17.
DURATION AND TERMINATION

17.1
Term. This Agreement shall be deemed to have come into force on the Effective
Date and shall continue in force until the expiry or termination of the License
Agreement (the "Term").

17.2
Termination for Breach. Either Party will be entitled forthwith to terminate
this Agreement by written notice to the other Party if that other Party commits
a material breach of any of the provisions of this Agreement, and fails to cure
the same within sixty (60) days after receipt of a written notice from the other
Party giving full particulars of the breach and requiring it to be remedied;
provided, that if the breaching Party has proposed a course of action to cure
the breach and is acting in good faith to cure same but has not cured the breach
by the sixtieth (60th) day, such period shall be extended by such period as is
reasonably necessary to permit the breach to be cured, provided that such period
shall not be extended by more than ninety (90) days, unless otherwise agreed in
writing by the Parties. Notwithstanding the foregoing, if the alleged breaching
Party disputes by written notice to the non-breaching Party such material breach
in good faith within sixty (60) days of receipt of the notice described above,
the non-breaching Party shall not have the right to terminate unless it has been
determined through the application of the dispute resolution mechanisms set out
in Clause 12.6 of the License


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


18

--------------------------------------------------------------------------------


Agreement that this Agreement was materially breached and the breaching Party
fails to thereafter to cure such material breach within sixty (60) days of the
decision of the arbitrators. The right to terminate shall be in addition to and
not in substitution for any other available remedy at law or equity.

19

--------------------------------------------------------------------------------




18.
CONSEQUENCES OF TERMINATION/EXPIRY

18.1
General Consequence. Upon expiry or the exercise of those rights of termination
specified in Clause 17, this Agreement shall, subject to Clause 18.2
automatically terminate forthwith and be of no further legal force or effect.

18.2
Specific Consequences. Upon expiry or termination of this Agreement by either
Party, the following shall be the consequences:

18.2.7
any payments outstanding to Alkermes shall be made within [***];

18.2.8
in respect of any unbilled activities under any Process Transfer Plan, Alkermes
shall be entitled to raise an invoice forthwith and Zogenix shall pay such
invoice within [***] with any supporting documentation;

18.2.9
Subject to Section 13.2.4.6 of the License Agreement, Alkermes shall be
entitled, but not obliged, to complete any Confirmed Orders then-outstanding and
to receive payment for them accordingly;

18.2.10
the rights of inspection and audit shall continue in force for the period
referred to in the relevant provisions of this Agreement; and

18.2.11
the following provisions shall additionally survive expiry or termination,
namely:

(a)
Clause 1 (definitions and interpretation);

(b)
Clause 3.3 (inherent uncertainties);

(c)
Clause 4.6 (costs);

(d)
Clause 7.2 (Materials) as stated therein;

(e)
Clauses 10.6 with respect to remedies for Failure to Supply;

(f)
Clause 12 (acceptance and rejection) insofar as it applies to Commercial Product
delivered prior to expiry or termination or pursuant to Clause 18.2.3, provided
that Alkermes shall not under any circumstances have the obligation to
Manufacture any replacement Commercial Product, and in respect of Commercial
Product properly rejected and agreed, Zogenix's remedy shall be that its payment
obligation in respect of such delivery shall be reduced correspondingly;

(g)
Clause 13 (adverse events and product recall);

(h)
Clause 15 (intellectual property) insofar as that provision survives the
expiration or termination of the License Agreement;

(i)
Clause 16 (financial provisions) insofar as it applies to Commercial Product
delivered prior to expiry or termination or pursuant to Clause 18.2.3;

(j)
Clause 18 (consequences of termination);

(k)
Clause 19 (representations, warranties, indemnification and liability);

(l)
Clause 20 (confidentiality)

(m)
Clause 22 (force majeure); and


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


20

--------------------------------------------------------------------------------




(n)
Clause 23 (general)

(o)
together with any other provision of this Agreement which, by its nature, is
intended to continue after expiry or termination.

19.
REPRESENTATIONS, WARRANTIES, INDEMNIFICATION AND LIABILITY

19.1
Mutual Warranties. Alkermes and Zogenix represent and warrant to each other as
of the Effective Date, as follows:

19.1.12
It has the right to enter into this Agreement.

19.1.13
There are no agreements between it and any Third Party that conflict with this
Agreement.

19.1.14
No consent, approval, authorization or order of any court or governmental agency
or body or Third Party is required for the execution and delivery of this
Agreement.

19.1.15
It is not debarred and will not knowingly use in any capacity under this
Agreement any person debarred under Section 306(a) or (b) of the U.S. Generic
Drug Enforcement Act of 1992, as amended, or any comparable law of the EU or an
ICH confirming country.

19.1.16
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR NON-INFRINGEMENT WHETHER ARISING UNDER STATUTE OR
OTHERWISE, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY DISCLAIMED.

19.2
Mutual Indemnification. Except as otherwise provided in this Clause 19, each of
the Parties shall indemnify and hold harmless the other Party and its Affiliates
and each of their officers, directors, employees, agents and consultants from
and against any and all Claims by a Third Party insofar as they arise out of any
material breach by the first Party of its warranties under this Agreement or
from fraud or wilful misconduct under this Agreement that is conducted by or on
behalf of the first Party, except in each case to the extent due to the fraud or
wilful misconduct of the other Party seeking the indemnification or such other
Party’s Affiliates, officers, directors, employees, agents or consultants.

19.3
Zogenix Indemnity. Zogenix shall indemnify and hold harmless Alkermes and its
Affiliates and each of their officers, directors, employees, agents and
consultants (“Alkermes Indemnitees”) from and against any and all Claims (i)
arising from the manufacture, storage, use or diversion of the Commercial
Product, marketing, sale, use or promotion of the Commercial Product, in each
case in the Territory, (ii) by Third Parties for personal injury (including
death) and/or for costs of medical treatment caused by or attributed to the use
of the Commercial Product supplied to Zogenix under this Agreement, and/or (iii)
otherwise arising out of this Agreement and not otherwise provided for in this
Clause 19. Notwithstanding the foregoing, Zogenix shall not be required to
indemnify and hold harmless Alkermes Indemnitees with respect to any Claim to
the extent that the same is covered by Alkermes’s indemnification obligations in
Clause 19.2 and/or Clause 19.4.

19.4
Alkermes Indemnity. Alkermes shall indemnify and hold harmless Zogenix and its
Affiliates and each of their officers, directors, employees, agents and
consultants (“Zogenix Indemnitees”) from and against any and all Claims by Third
Parties for personal injury (including death) and/or for costs of medical
treatment solely to the extent caused by the failure of any Commercial Product
supplied by Alkermes to conform to Sections 7.4.3 and 7.4.5 which Zogenix could
not have discovered by exercising reasonable diligence. Notwithstanding the
foregoing, Alkermes shall not be required to




--------------------------------------------------------------------------------


indemnify and hold harmless Zogenix Indemnitees with respect to any Claim to the
extent that the same is covered by Zogenix’s indemnification obligations in
Clause 19.2 and/or Clause 19.3.
19.5
Conduct of Claims. The Party seeking an indemnity shall:

19.5.1
fully and promptly notify the other Party of any claim or proceedings, or
threatened claim or proceedings;

19.5.2
permit the indemnifying Party to take full control of such claim or proceedings,
with counsel of the indemnifying Party's choice, provided that the indemnifying
Party shall reasonably and regularly consult with the indemnified Party in
relation to the progress and status of such claim or proceedings;

19.5.3
fully co-operate in the investigation and defense of such claim or proceedings
at the indemnifying Party’s expense; and

19.5.4
take all reasonable steps to mitigate any loss or liability in respect of any
such claim or proceedings.

The indemnifying Party may settle a Claim on terms which provide only for
monetary relief and do not include any admission of liability. Save as
aforesaid, neither the indemnifying Party nor the Party to be indemnified shall
acknowledge the validity of, compromise or otherwise settle any Claim without
the prior written consent of the other, which shall not be unreasonably
withheld, conditioned or delayed.
19.6
Limitations of Liability.

19.6.1
Alkermes’s total aggregate liability in respect of any Recall costs arising out
of Clause 13.3.2 shall not under any circumstances exceed [***], which for
clarity [***] (“Recall Costs”).

19.6.2
Except with respect to Alkermes liability arising from Alkermes’s fraud or
wilful misconduct, Alkermes's total aggregate liability arising out of this
Agreement shall be as follows:

(a)
for all claims filed during the Term of this Agreement during [***], Alkermes
total annual aggregate liability shall not exceed [***]; provided that this
limitation shall not apply so as to limit Recall Costs that may be recovered by
Zogenix under Clause 19.6.1; provided further that such Recall Costs shall count
for purposes of computing the cap under this Clause 19.6.2 (By way of
illustration, if Recall Costs are [***]; and

(b)
Alkermes shall have no liability for any claims filed following the termination
or expiration of this Agreement except with respect to Third Party personal
injury claims filed within [***] of the expiration or termination of this
Agreement. With respect to Third Party personal injury claims filed within this
[***], Alkermes’s total aggregate liability shall be calculated and capped on a
[***], with each [***] ending respectively on the [***] of the expiration or
termination of the Agreement. For each of these [***], Alkermes total aggregate
liability for any Third Party personal injury claims filed during that [***]
shall not exceed [***] of the [***] during the [***] immediately preceding the
expiration or termination of this Agreement.

19.7
Exclusion of Consequential and Other Losses. Without prejudice to the obligation
of either Party to indemnify the other in respect of claims by Third Parties,
notwithstanding anything to the contrary in this Agreement, Alkermes and Zogenix
shall not be liable to the other by reason of any representation or warranty,
condition or other term of any duty of common law or under the express terms of
this Agreement, for any indirect, consequential, special, incidental or punitive
loss or damage (whether by way of example for loss of current profits, loss of
enterprise value, loss of anticipated savings, loss of business opportunity,
loss of goodwill or otherwise) and whether occasioned by the negligence of the
respective Parties, their employees or agents or otherwise.


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


22

--------------------------------------------------------------------------------


19.8
Extension of Indemnification. Where this Agreement provides for the
indemnification of a Party to this Agreement or for the exclusion or limitation
of a Party's liability, such indemnification and/or exclusion and/or limitation
(as the case may be) shall also apply for the benefit of such Party's Affiliates
and the employees, officers, directors and agents of any of them, acting in such
capacity.

19.9
Construction. For clarity, the provisions of Clauses 19.6 (limitation of
liability), 19.7 (exclusion of consequential and other losses) and 19.8
(extension of indemnification) shall apply notwithstanding any contrary
provision of this Agreement and shall be cumulative.

19.10
Insurance. Zogenix shall maintain insurance consistent with the requirements set
forth in Clause 14.13 of the License Agreement. Alkermes shall maintain
comprehensive general liability insurance which is consistent with industry
standards and which includes product liability insurance on the Commercial
Product for the duration of this Agreement and for such period thereafter as
necessary to cover the insured risks.

20.
CONFIDENTIALITY

20.1
The provisions of Clause 15 of the License Agreement shall apply mutatis
mutandis.

21.
ASSIGNMENT, SUBCONTRACTING

21.1
The provisions of Clauses 16.2, 16.3 and 16.4 of the License Agreement shall
apply mutatis mutandis. For clarity, the term “this Agreement” in such
provisions shall apply herein to this Agreement.

22.
FORCE MAJEURE

22.1
No Party hereto shall be liable to the other Party for any losses or damages
attributable to a default in or breach of this Agreement which is the result of
any cause beyond the reasonable control of such Party, including but not limited
to war (whether declared or undeclared), acts of God, revolution, terrorism,
civil commotion, strike or labor disruption, fire, earthquake, flood,
pestilence, explosion, riot, enactment or change of laws and regulations,
accident(s), or labor trouble (each, a “Force Majeure Event”). If a Force
Majeure Event prevents or delays performance by a Party of any obligations under
this Agreement, then the Party claiming the Force Majeure Event shall promptly
notify the other Party in writing. The Parties shall thereafter, as soon as
practicable, discuss how best to continue their operations in accordance with
this Agreement and shall thereafter continue such discussions on a regular basis
while the Force Majeure Event continues. The performance of obligations
hereunder shall be suspended during, but no longer than, the existence of such
Force Majeure Event and only if reasonably required by the Force Majeure Event.
The Party affected by the Force Majeure Event shall use all reasonable efforts
to avoid, minimize or remove the cause of such delay or non-performance and to
mitigate its effects and shall continue performance with due dispatch whenever
such causes are removed.  In the event that a Force Majeure Event prevents
performance of this Agreement by a Party for [***], the Party which is not
experiencing the Force Majeure Event shall be entitled to terminate this
Agreement by written notice to the other provided it has complied with its
obligations under this Clause 22.

23.
GENERAL

23.1
No Third Party Beneficiaries. Each of the Parties enters into this Agreement on
its own behalf and not on behalf of any other person or entity.

23.2
Parties Bound. This Agreement shall be binding upon and run for the benefit of
the Parties, their successors and permitted assigns.

23.3
Relationship of the Parties. In this Agreement, nothing shall be deemed to
constitute a partnership between the Parties or make either Party an agent for
the other, for any purpose whatsoever.


*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


23

--------------------------------------------------------------------------------




23.4
Entire Agreement. This Agreement and the License Agreement constitutes the
entire agreement and understanding between the Parties with respect to their
subject matter. In the event of a conflict between the License Agreement and
this Agreement, the License Agreement shall prevail. Except with respect to the
License Agreement, this Agreement supersedes all prior representations,
writings, negotiations and understandings with respect to the supply and
manufacture of Commercial Product. The Parties acknowledge that, in entering
into this Agreement, they have not relied on, and shall have no right or remedy
in respect of, any statement, representation, assurance or warranty (whether
made negligently or innocently) other than as expressly set forth in this
Agreement. Nothing in this clause shall limit or exclude any liability for
fraud.

23.5
Severability. If any provision in this Agreement is deemed to be, or becomes
invalid, illegal, void or unenforceable under applicable laws, such provision
will be deemed amended to conform to applicable laws so as to be valid and
enforceable, or if it cannot be so amended without materially altering the
intention of the Parties, it will be deleted, but the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
impaired or affected in any way.

23.6
Further Assurance. Each Party shall do and execute, or arrange for the doing and
executing of, each necessary act, document and thing reasonably within its power
to implement this Agreement.

23.7
Due Execution. This Agreement shall not become effective until each Party has
executed a counterpart and exchanged it with the other Party. Exchange by fax or
by e-mail attaching an executed copy of this Agreement in Adobe Portable
Document Format (PDF) will be considered valid.

23.8
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be considered an original and which together shall constitute
this Agreement.

23.9
Waivers. A failure to exercise or delay in exercising a right or remedy provided
by this Agreement or by law does not constitute a waiver of the right or remedy
or a waiver of other rights or remedies. No single or partial exercise of a
right or remedy provided by this Agreement or by law prevents further exercise
of the right or remedy or the exercise of another right or remedy. No waiver of
any right under this Agreement shall be deemed effective unless contained in a
written document signed by the Party charged with such waiver.

23.10
Variations. No modification, amendment, or waiver of any provision of this
Agreement shall be valid unless in writing and signed by a duly authorised
officer or representative of each of the Parties hereto.

23.11
Notices.

23.11.1
A notice under or in connection with this Agreement (a "Notice"):

(a)
shall be in writing; and

(b)
may be delivered personally or sent by internationally recognized overnight
courier or by fax to the Party due to receive the Notice at its address set out
below:

23.11.2
The address referred to in Clause 23.11.1 is:

(a)
in the case of Alkermes:

Address:    Alkermes Pharma Ireland Limited
Connaught House
1 Burlington Road
Dublin 4
Ireland

24

--------------------------------------------------------------------------------




Tel:        +353 1 772 8000
Fax:        +353 1 772 8001
Marked for the attention of: Company Secretary
with a copy (receipt of which shall not constitute notice) to:
VP, Alliance Management
Same contact details as above
(b)
in the case of Zogenix:

Address:    12400 High Bluff Drive, Ste 650
San Diego, California, 92130
United States of America
Fax:    +1 (858) 259-1166
Marked for the attention of: Chief Financial Officer
with a copy (receipt of which shall not constitute notice) to:
Address:        Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
USA
Fax:        +1 (858) 523-5450
Marked for the attention of: Faye H. Russell, Esq.
23.11.3
Notice is deemed given:

23.11.4
if delivered personally, when the person delivering the notice obtains the
signature of a person at the address referred to in Clause 23.11.2

23.11.5
if sent by overnight courier, two (2) business days after posting it;

23.11.6
if sent by fax, when confirmation of its transmission has been recorded by the
sender's fax machine.

23.12
Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflict of laws principles, and shall be subject to the exclusive
jurisdiction of the State and Federal Courts located in New York, New York.

***

25

--------------------------------------------------------------------------------


Schedule 1 
COMMERCIAL PRODUCT COVERED BY THIS AGREEMENT
Dosage Strengths and Batch Sizes*
Dosage Strength
Initial Batch Size (capsules)


Optimized Batch Size
(capsules)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

*Initial Batch Sizes shall apply to all Purchase Orders for Commercial Product
under this Agreement from the Effective Date of this Agreement until Zogenix’s
[***] is projected to exceed on [***] per [***] for the forecast period [***] in
the future or the Parties otherwise agree to move to Optimized Batch Sizes.
Thereafter, Optimized Batch Sizes shall apply to all Purchase Orders unless
otherwise agreed by the Parties in circumstances relating to any [***] following
[***] in which [***].
**Depending upon the sales forecast for the [***], the Optimized Batch Sizes for
[***] will be mutually established as the [***]. For further clarity, Optimized
Batch Size may be established as the following approximate capsule quantities
for the [***].





*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


26

--------------------------------------------------------------------------------




Schedule 2 
PRICE CALCULATION; TRUE-UP




[***].

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


27

--------------------------------------------------------------------------------




Schedule 3 
Validation batches and other Launch Stock
Dosage Strengths, Batch Sizes and Initial Fee Payments
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



Note: The total fee for validation batches and other Launch Stock deemed
commercially saleable is [***]. The partial fees set out above will be trued-up
for such Batches to [***] in accordance with Section 16 of this Agreement. Note
also that the “Total cost” in the Validation Batch Fee table above does not
include amounts due under the Development and Clinical Supply Agreement.


*See Clause 6.1 for limitations on Confirmed Order and Purchase Order Batch
sizes.









*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.


28

--------------------------------------------------------------------------------






EXECUTED by the Parties on the date appearing at the top of page 1.


SIGNED




_/s/ Shane Cooke___________________
Duly authorized for and on behalf of
ALKERMES PHARMA IRELAND LIMITED




SIGNED




_/s/ Roger L. Hawley________________
Duly authorized for and on behalf of
ZOGENIX, INC.


























